DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 10 are currently pending and considered below.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deyle et al. (Hereinafter Deyle) (US 2019/0248014).

As per claim 1, Deyle discloses elements of: a mobile robot (Figure 1A) comprising: 
a main body (See at least figure 6A); and 
See at least figure 6A, see at least paragraph 5; In some embodiments, the robot can include a motorized base and a robot body on the motorized base. The robot can move from one location to another via the motorized base within a building (e.g., an office building, a store, a campus) and outside the building (e.g., a parking lot). The robot body can be coupled to a mechanical arm that can contract, extend, and rotate relative to the robot body, which increases the degrees of freedom in the motion of the robot. The mechanical arm can be coupled to a rotatable ring that encircles the robotic arm and rotates horizontally about the robot body. The mechanical arm is coupled to a position on the rotatable ring, and to move the mechanical arm to a desired position relative to the robot body, the rotatable ring is rotated until the mechanical arm is at the desired position. The mechanical arm can also include a mechanical hand that can grab and release objects. The robot also includes a plurality of sensors that collects data about a surrounding environment of the robot, and based on the collected data, a controller of the robot may rotate the rotatable ring by a distance about the robot body such that the robot arm is at a desired position for performing an action. The robot can have one or more controllers that generate and execute motion plans of components of the robot. For example, the one or more controllers can control movement of the rotatable ring, the mechanical arm, as well as other components. See at least abstract; A mobile robot is configured for operation in a commercial or industrial setting, such as an office building or retail store. The mobile robot can have a motorized base and a robot body on the motorized base, the robot body including a rotatable ring that rotates horizontally around the robot body. A See at least paragraph 167; The motorized base 905 can include wheels, rollers, and the like that are driven by one or more motors. The one or more motors may be connected to the one or more controllers that sets the direction, acceleration, speed, and other motion parameters based in part on the functions that the robot 900 is performing. It should be noted that in addition to moving the robot 900 throughout a location, the motorized base 905 may rotate the robot in place, without changing the location of the robot relative to the ground.).

    PNG
    media_image1.png
    672
    390
    media_image1.png
    Greyscale


As per claim 2, Delye teaches element of: wherein the rotation part includes a plurality of rotation parts that are stacked in upward and downward directions and are independently rotatable (See at least paragraph 96 – 97).

As per claim 3, Delye teaches element of: wherein the rotation parts on different layers include different types of sensors (See at least figure 6A and paragraph 6).

As per claim 4, Delye teaches element of: wherein the rotation part fixes one sensor, which detects a predetermined object, to detect the detected object and rotates remaining sensors to orient the remaining sensors in different directions among different types of sensors (See at least paragraph 96 – 97).

As per claim 5, Delye teaches element of: 
wherein the rotation part includes a first sensor rotation part disposed at an upper side and a second sensor rotation part disposed at a lower side (See at least figure 6A); 
wherein a sensor module including at least one of a light detection and ranging (LiDAR) sensor or a depth sensor is disposed on the first sensor rotation part (See at least paragraph 70); and 
wherein a sensor module including an ultrasonic sensor is disposed on the second sensor rotation part (See at least paragraph 88).

As per claim 6, Delye teaches element of: 

wherein the second sensor rotation part is rotated to orient the ultrasonic sensor towards a forward side of a traveling direction (See at least paragraph 96 and 97).

As per claim 7, Delye teaches element of: 
a method of controlling a mobile robot (See at least abstract; A mobile robot is configured for operation in a commercial or industrial setting, such as an office building or retail store. The mobile robot can have a motorized base and a robot body on the motorized base, the robot body including a rotatable ring that rotates horizontally around the robot body. A mechanical arm that can contract and extend relative to the robot body is coupled to the rotatable ring and performs a plurality of actions. A controller of the mobile robot provides instructions to the rotatable ring and the mechanical arm and can cause the mechanical arm to open a door, take an elevator to move to a different floor, and test whether a door is locked properly), the method comprising: 
acquiring sensing data through a plurality of sensor modules during traveling (See at least paragraph 5; In some embodiments, the robot can include a motorized base and a robot body on the motorized base. The robot can move from one location to another via the motorized base within a building (e.g., an office building, a store, a campus) and outside the building (e.g., a parking lot). The robot body can be coupled to a mechanical arm that can contract, extend, and rotate relative to the robot body, which increases the degrees of freedom in the motion of the robot. The mechanical arm can be coupled to a rotatable ring that encircles the robotic arm and rotates horizontally about the robot body. The mechanical arm is coupled to a position on the 
determining whether one or more sensor modules need to rotate based on the sensing data (See at least paragraph 5; The robot also includes a plurality of sensors that collects data about a surrounding environment of the robot, and based on the collected data, a controller of the robot may rotate the rotatable ring by a distance about the robot body such that the robot arm is at a desired position for performing an action.); 
determining a sensor module as a rotation target when rotation is needed (See at least paragraph 5; The robot also includes a plurality of sensors that collects data about a surrounding environment of the robot, and based on the collected data, a controller of the robot may rotate the rotatable ring by a distance about the robot body such that the robot arm is at a desired position for performing an action. Paragraph 6; A controller of the robot can identify a door to be opened based on information stored in a central system and/or information collected by sensors and cameras on the robot. The door can be a left-opening door or a right-opening door. The controller causes the motorized base to move to a location close to the door such that the robot may reach a door handle or knob of the door with the mechanical arm); and 


As per claim 8, Delye teaches element of: 
wherein the determining whether rotation is needed includes determining that rotation is needed when a non-detection area that is not previously detected is detected (See at least paragraph 5 and 108); and 
wherein the rotating includes fixing a rotation part, on which a sensor module including an ultrasonic sensor is disposed, to a front side in a traveling direction and rotates a rotation part, on which a sensor module including a LiDAR sensor is disposed, to orient a sensing direction of the LiDAR sensor towards the non-detection area (See at least paragraph 70).

As per claim 9, Delye teaches element of: 
wherein the determining whether rotation is needed includes determining that rotation is needed when some of the plurality of sensor modules detect a predetermined object and the 
wherein the rotating includes fixing at least one of the sensor module, which detects the predetermined object, to detect the detected object, and rotating the rotation part to orient the remaining sensor modules in a different direction (See at least paragraph 97).

As per claim 10, Delye teaches element of: 
wherein the rotation part is operated to orient the remaining sensor modules towards a forward side of a traveling direction (See at least figure 6A – 6B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2012/0197464) discloses interfacing with a mobile telepresence robot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662